DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 1/24/2022, that was in response to the Office action dated 7/23/2021. Claims 1-9 are pending, claim(s) 1, 5 and 6 has/have been amended, while claim(s) 7-9 are presented as new.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully and correctly states that there is no mention of an extension pipe with a stiffness capable of supporting the regulator in McGowan and indicates that McGowan provides a pedestal and therefore is not burdened with gravitational forces on the pipe/regulator. Thus, McGowan does not serve as an anticipatory reference. It is believed that the pedestal of McGowan implies that the regulator should be accessible at a proper location, which can be said by the proper stiffness of the pipe (as claimed) and pedestal (of McGowan). Therefore, with the proper teaching of such an arrangement, obviousness can be shown, as there is no teaching in McGowan that would be against objectives of McGowan. Therefore, the previous 35 USC 102(a)(1) rejection of the claims will be withdrawn, however a 35 USC 103(a) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan [5046945], further in view of Deily et al [3353403].
With respect to claims 1-9, McGowan discloses:
{cl. 1}  A regulator assembly, comprising: a regulator (15) having a gas inlet (at 13) and a gas outlet (14); an extension pipe (16) having a proximal end and a distal end; and an orifice (17) disposed in the extension pipe [see FIG 3, col 3, line 56-col 4, line 43].
{cl. 2} The regulator assembly of claim 1, wherein the extension pipe (16) is cylindrical having an inner diameter and the orifice (17) is cylindrical having an outer diameter such that the orifice fits firmly in the inner diameter of the extension pipe [see FIG 3].
{cl. 3} The regulator assembly of claim 1, wherein the orifice (17) is threadably connected to the extension pipe [see FIG 3].
{cl. 4} The regulator assembly of claim 1, wherein the regulator assembly regulates gas flow from a gas source to a burner of a cooking apparatus [col 1, line 14-26].
{cl. 5} A regulator assembly, comprising: a gas regulator (15) for attaching to a burner of a cooking apparatus [col 1, line 14-26]; and a gas outlet (14) connected to an extension pipe (16) having an orifice (17) seated therein, wherein an inner diameter of the orifice is smaller than the inner diameter of the extension pipe [see FIG 3, col 3, line 56-col 4, line 43].
{cl. 6} A regulator assembly, comprising: a regulator (15) for controlling the flow of gas from a gas source (21) to a burner of a heating apparatus (5); an extension pipe (16) extending from a gas outlet (14) of the regulator; and an orifice (17) disposed in the extension pipe, wherein an inner diameter of the orifice is smaller than the inner diameter of the extension pipe [see FIG 3, col 3, line 56-col 4, line 43].
{cl. 7} The regulator assembly according to any of Claims 1, 5 or 6, wherein the extension pipe (16) comprises a consistent diameter throughout the length of the extension pipe [see FIG 4].
{cl. 9} The regulator assembly according to any of Claims 1, 5 or 6, wherein the extension pipe comprises a length that allows at least the regulator to be accessible when the regulator assembly is affixed to at least one of a cooking apparatus and a heating apparatus [see FIG 3]. The length could possibly also be considered the height, which would be accessible.
Regarding claims 1-9, McGowan does not teach the stiffness requirement of the claims or at that orifice is disposed entirely in the extension pipe.
Deily makes up for these deficiencies by teaching a regulating assembly (18) [see FIG 1] having an extension pipe (unnumbered but can be seen branching off of cap 12) wherein the orifice (also unnumbered, but hidden by bleed-off valve 20) is disposed entirely in the extension pipe (the valve body interpreted to be a part of the extension pipe) and wherein the extension pipe comprises a stiffness that allows at least the regulator to be suspended by the extension pipe [see FIGs 1 and 2, col 2, line 
26-45] and {cl. 8} The regulator assembly according to any of Claims 1, 5 and 6 wherein the extension pipe comprises a stiffness that allows at least the regulator to be suspended substantially parallel to a burner [see FIG 1]. Since the cap has a hole and accommodates the pipe holding regulator (18), the stiffness of the pipe is enough to hold the regulator straight in a cantilevered fashion. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of McGowan with the teachings of Deily because Deily provides a known material with a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/28/2022